PER CURIAM.
The record discloses a contrariety of evidence as to the guilt of the defendants who were on trial, a number of whom the jury acquitted. Concededly there was evidence which, if believed by the jury, would support its verdict of conviction of plaintiffs in error. Error is assigned and urged mainly on the rejection of evidence, remarks in closing argument to the jury of the district attorney, and the rulings thereon of the trial judge, the court’s charge to the jury, and the failure to prove certain ones of the alleged criminal objects of the conspiracy charged. In our judgment it ■will serve no useful purpose to present here discussion of these or the other alleged errors. Suffice it to say, we find none of them sustained. No reversible error appearing, each of the judgments herein is affirmed.